SENTENCIA
El traslado de la recurrida, Nilda Figueroa Rivera, no configuró un despido constructivo que le otorgue remedio alguno al amparo de la Ley Núm. 80 de 30 de mayo de 1976, mejor conocida como la Ley de Despido Injustificado, 29 L.P.R.A. sec. 185a et seq. Por consiguiente, se revoca la sentencia emitida por el Tribunal de Apelaciones, Región Judicial de Guayama. En su lugar, se desestima la recla-mación de autos presentada por la Sra. Nilda Figueroa Rivera contra El Telar, Inc., al amparo de la Ley Núm. 80.
Así lo acordó y ordena el Tribunal, y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Mar-tínez Torres emitió una opinión de conformidad, a la que se unieron el Juez Asociado Señor Rivera Pérez y el Juez Aso-ciado Señor Kolthoff Caraballo. La Jueza Asociada Señora Fiol Matta emitió una opinión disidente, a la cual se unió la Juez Asociada Señora Rodríguez Rodríguez. La Jueza Asociada Señora Pabón Charneco no interviene.
(Fdo.) Aida I. Oquendo Graulau Secretaria del Tribunal Supremo
*702— O —